Citation Nr: 0729225	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  04-40 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for skin rash also 
claimed as a nail fungus infection, to include as due to 
Agent Orange herbicide exposure.

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO) which denied service connection for 
post-traumatic stress disorder, skin rash including a nail 
fungus infection, and bilateral hearing loss.  


FINDINGS OF FACT

1.  Post traumatic stress disorder is not shown.  

2.  A chronic skin rash and a chronic nail fungus infection 
are not shown.  

3.  Bilateral hearing loss is not shown.  


CONCLUSIONS OF LAW

1..  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 3.304(f) (2007).

1.  A chronic skin rash and a chronic nail fungus infection 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303 (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre- and post-initial-
adjudication notice by letters dated in July 2003 and October 
2006.  The notification fully complied with all the 
requirements of Dingess v. Nicholson; and the requirements 
set out in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claims 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claims.  Given that one of the foregoing 
notices came before the initial adjudication, the timing of 
the notice did comply with the requirement that the notice 
must precede the adjudication.  

VA has obtained the veteran's service medical records and 
post-service VA and private medical records, assisted the 
veteran in obtaining evidence, and afforded the veteran the 
opportunity to give testimony at a hearing before the Board.  
The veteran failed to appear for two scheduled RO hearings 
that he had requested.

The veteran was not provided with a VA medical examination in 
this case.  The Board specifically declines to undertake 
further development to provide a medical examination to 
obtain a medical opinion with respect to the claims because 
there is no evidence of treatment for the claimed disorders 
either in service or currently.  Thus, there is no indication 
that any of the disabilities in question are related to 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2006).  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim." 38 USCA 
5103A(a)(2).

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file.  VA does not have the resources, and is under no 
duty to perform a fishing expedition for putative evidence 
based upon unsupported allegations.  VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claims at this 
time.

The Veteran's Contentions

The appellant alleges that he currently has the several 
disabilities at issue, namely post-traumatic stress disorder, 
a skin disorder, to include a nail fungus infection, and 
bilateral hearing loss, and that all the disabilities are 
related to his experiences in service as an ammunition 
renovator in the Republic of Vietnam during the Vietnam War.  




Principles of Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active military, naval or air service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection for sensorineural defective hearing may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

In order for hearing loss to be considered a disability for 
VA purposes entitling the appellant to compensation benefits, 
certain criteria must be met.  Under 38 C.F.R. § 3.385 
(2006), impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  The 
regulation does not state that the requirements contained 
therein need be met during service.  See Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); credible supporting 
evidence that the claimed inservice stressor actually 
occurred and a link, established by medical evidence, between 
the current symptoms and the claimed inservice stressor.  
38 C.F.R. § 3.304(f). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b).

Analysis

With one exception, there is no documentation of complaints, 
diagnosis, or treatment for post-traumatic stress disorder, a 
skin disorder, to include a nail fungus infection, or 
bilateral hearing loss in the service medical records.  The 
sole exception to the lack of such documentation is that 
audiometric testing upon entry into service in August 1968 
demonstrated hearing thresholds of 50 and 55, at the 3,000 
and 4,000 hertz level (indicating decreased hearing acuity at 
those levels).  There is, however, absolutely  no indication 
of any of these disabilities in the veteran's April 1970 
separation examination, including hearing loss.  Psychiatric 
evaluation and clinical evaluation of the skin produced 
normal findings.  Hearing testing produced normal findings 
with whisper voice measurements at 15/15, bilaterally.  

Post-service treatment records document that the veteran was 
seen for mental health evaluation at the Yakima Veteran's 
Center in June 2003 and August 2003.  It was noted that he 
was an "eligible veteran seeking service connection for 
post-traumatic stress disorder."  The counselor's assessment 
in June 2003 was "rule-out post-traumatic stress disorder, 
depression, narcolepsy, or other sleep disorder."  Following 
evaluation in August 2003, the resulting diagnosis offered by 
the counselor was major depression.  It was indicated that 
they would not do any post-traumatic stress disorder or 
claims work until depression has been medically assessed.  
Despite requests to do so, the veteran has given no 
indication that he received any further treatment from the 
Yakima Veteran's Center, and there is no other indication of 
post-service treatment for, or diagnosis, of post-traumatic 
stress disorder.  

Post-service treatment records fail to document complaints, 
treatment, or diagnosis for a skin disorder, a nail fungus 
infection, or bilateral hearing loss.  In his February 2004 
substantive appeal, the veteran indicated that he had been 
treated at the Seattle VA Medical Center between 1981 and 
1984 for a skin rash.  He has not, however, given any 
indication that he has received recent treatment for a skin 
rash or other skin disorder, nor has he given any indication 
as to where records of any recent treatment for such 
disabilities might be found.  

The veteran believes that he has the disabilities at issue, 
and that they are directly related to his experiences in 
service.  He has not been shown, however, to possess the 
medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay medical 
opinions, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

The fact that there was no evidence of any of the 
disabilities at issue during service or upon separation from 
service, that there is no diagnoses of post-traumatic stress 
disorder, a skin disorder, to include a nail fungus 
infection, or bilateral hearing loss weighs heavily against 
the claims.

It is noted that the RO's denial of the claim of entitlement 
to service connection for post-traumatic stress disorder was 
based, not only upon the lack of a diagnosis of the 
disability, but also upon the failure of the veteran to 
submit information of sufficient detail regarding his alleged 
stressors to warrant further investigation towards 
verification of those stressors.  The Board does not, and 
need not reach that question at this juncture.  

Given the absence of a diagnoses of post-traumatic stress 
disorder, a skin disorder, to include a nail fungus 
infection, or bilateral hearing loss, and in the absence of 
any competent medical evidence that the veteran has any of 
the claimed disabilities that are related to an in-service 
injury or disease, the preponderance of the evidence is 
against the claims for service connection; there is no doubt 
to be resolved; and service connection is not warranted.


ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.

Entitlement to service connection for skin rash also claimed 
as a nail fungus infection, to include as due to Agent Orange 
herbicide exposure, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


